Case 1:19-cv-09439-PKC Document 250-10 Filed 07/01/20 Page 1 of 4




                 Exhibit J
Case 1:19-cv-09439-PKC Document 250-10 Filed 07/01/20 Page 2 of 4
      Case 1:19-cv-09439-PKC Document 250-10 Filed 07/01/20 Page 3 of 4




TOPIC NO.26 and TOPIC NO.27

  •    Telegram’s marketing materials has stated, among other things, that: “We intend to use
       the proceeds raised from the offering for the development of the TON Blockchain, for the
       continued development and maintenance of Telegram Messenger, and for general
       corporate purposes at Telegram Messenger. Such expenses are expected to include,
       among others, equipment, bandwidth, colocation, and user verification costs, as well as
       wages, offices, and legal and consulting services.”

  •    Telegram has stated that between January 1, 2018, and January 31, 2019, Telegram spent
       approximately $218 million of the proceeds of the Private Placement on developing the
       TON Blockchain and on Messenger itself. Telegram made the following expenditures,
       which have been funded using the proceeds of the offering (in thousands):

                Equipment                                            $ 89,934
                Banking/Consulting/Legal                               46,954
                Wages                                                  31,507
                SMS                                                    20,455
                Colocation                                             15,940
                Product Support                                         9,738
                Traffic Hosting Fees                                    3,551
                Total                                              $ 218,079

  •    In October 2019, in a letter request to investors, seeking consent to amend the deadline of
       the launch, Telegram stated that any termination amount at that point would amount to
       $1.31 billion.




                                                                                       I~
    Case 1:19-cv-09439-PKC Document 250-10 Filed 07/01/20 Page 4 of 4




                      PRODUCT
              TRAFFIC SUPPORT OFFICE
INFRASTRUCTURE 2%       ~ 0,5%
    SUPPORT
       3%


            COLOCATION
                9%

                                                            EQUIPMENT
                                                               38%




            WAGS
             7
